Case: 20-10041     Document: 00515998391         Page: 1     Date Filed: 08/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  August 27, 2021
                                  No. 20-10041
                                                                   Lyle W. Cayce
                                Summary Calendar
                                                                        Clerk


   David C. Jenkins,

                                                           Plaintiff—Appellant,

                                       versus

   United States of America,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:18-CV-918


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          David C. Jenkins, federal prisoner # 09013-078, appeals the district
   court’s grant of summary judgment in favor of the United States dismissing
   his medical malpractice claim filed pursuant to the Federal Tort Claims Act
   (FTCA). He alleged that prison medical staff and outside medical providers


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10041     Document: 00515998391           Page: 2   Date Filed: 08/27/2021




                                    No. 20-10041


   committed medical malpractice by failing to provide hernia-repair surgery in
   a timely manner and failing to provide proper care before and after the
   surgery.
          The district court granted summary judgment based on Jenkins’s
   failure to put forward evidence from an expert to support his claims. We
   review a grant of summary judgment de novo. Nickell v. Beau View of Biloxi,
   L.L.C., 636 F.3d 752, 754 (5th Cir. 2011).
          State law controls the liability for medical malpractice under the
   FTCA. Ellis v. United States, 673 F.3d 367, 372 (5th Cir. 2012). Under Texas
   law, the plaintiff in a medical malpractice action must prove: (1) the
   physician’s duty to act according to an applicable standard of care, (2) a
   breach of the governing standard, (3) an injury, and (4) causation. Quijano v.
   United States, 325 F.3d 564, 567 (5th Cir. 2003). “[E]xpert testimony is
   necessary to establish causation as to medical conditions outside the common
   knowledge and experience of [the finder of fact].” Ellis, 673 F.3d at 373
   (internal quotation marks and citation omitted); see also Hannah v. United
   States, 523 F.3d 597, 601 (5th Cir. 2008).
          Jenkins has not shown that the district court should have applied the
   deliberate indifference standard instead of the negligence standard. The
   deliberate indifference standard applies to claims concerning the denial of
   adequate medical care for a serious medical need in violation of the Eighth
   Amendment. See Gobert v. Caldwell, 463 F.3d 339, 345-46 (5th Cir. 2006).
   Jenkins’s complaint raised a claim under the FTCA, which authorizes civil
   actions for damages for injuries caused by the negligence of a government
   employee. See Ellis, 673 F.3d at 372. Further, contrary to his argument,
   Jenkins was required to present expert testimony to establish the applicable
   standard of care and to show how the care he received breached that
   standard. See Hannah, 523 F.3d at 601-02; see also Quijano, 325 F.3d at 567.




                                         2
Case: 20-10041        Document: 00515998391          Page: 3   Date Filed: 08/27/2021




                                      No. 20-10041


   To the extent that Jenkins argues that expert testimony was not required
   because the treatment for a hernia is common knowledge, his argument lacks
   merit. We have held that claims concerning surgical care and decisions about
   medication, like those Jenkins raised, must be supported by expert testimony.
   See Hannah, 523 F.3d at 601-02.
             Moreover, the district court did not abuse its discretion in denying
   Jenkins’s motion for the appointment of an expert under Federal Rule of
   Evidence 706 because the purpose of appointing an expert under Rule 706 is
   to benefit the court, not to benefit a particular party. See Hannah, 523 F.3d
   at 600.
             Jenkins has not established that the district court erred in granting
   summary judgment because he did not present expert testimony supporting
   his medical malpractice claim. See Nickell, 636 F.3d at 754; Hannah, 523 F.3d
   at 601-02. Accordingly, the district court’s judgment is AFFIRMED.




                                           3